DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiro  Kadowaki  (US-2012/0271848-A1).
	As per claim 1, Kadowaki teaches “an automated feedback validation method comprising”:

“analyzing, by said processor, results of said Internet search,” ([0028]-[0031]);
“verifying, by said processor, based on results of said analyzing, said preferred user attributes for accuracy,” ([0028]-[0031]);
“determining, by said processor, based on results of said verifying, discrepancies between said preferred user attributes and attributes associated with said specified geographical location,” ([0028]-[0031]);
“applying, by said processor, based on results of said determining, a confidence factor to said preferred user attributes with respect to a level of said accuracy,” ([0028]-[0031]); and
“transmitting, by said processor, a notification indicating a confidence rating applied to said preferred user attributes with respect to said level of said accuracy,” ([0028]-[0031]).
	As per claim 2, Kadowaki further shows “wherein said preferred user attributes comprise attributes selected from the group consisting of requirements of specified geographical location features of said specified geographical location and selected options of said specified geographical location,’ ([0029]-[0030]).

	As per claim 4, Kadowaki further shows “wherein said verifying said preferred user attributes for accuracy comprises: retrieving and analyzing feedback from an individual comprising an association with said specified geographical location,” ([0050]).
	As per claim 5, Kadowaki further shows “wherein said feedback is retrieved from social media sources of said individual,’ ([0050]).
	As per claim 6, Kadowaki further shows “wherein said feedback comprises information selected from the group consisting of comments of said individual with respect to said geographical location and photographs associated with said geographical location,’ ([0050]).
	As per claim 7, Kadowaki urther shows “wherein said verifying said preferred user attributes for accuracy comprises”:
“retrieving and analyzing feedback from a plurality of video retrieval devices located at said geographical location,” ([0050]).
	As per claim 8, Kadowaki further shows “wherein said verifying said preferred user attributes for accuracy comprises”:
“retrieving and analyzing feedback from construction update sources associated with said geographical location,” ([0050]).

“receiving, by said processor, from an agent associated with said specified geographical location, confirmation associated with an availability of all attributes of said preferred user attributes, wherein said a confidence factor is generated based on said confirmation,” ([0030]-[0031]).
	As per claim 10, Kadowaki further shows “scheduling, by said processor, based on said confidence factor, repairs associated with said specified geographical location, wherein said notification further indicates said repairs,” ([0028]-[0030]).
	As per claim 11, Kadowaki further shows “scheduling, by said processor, based on said confidence factor, maintenance associated with said specified geographical location, wherein said notification further indicates said maintenance,” ([0030]-[0031]).
	As per claim 12, Kadowaki further shows “providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable code in the control hardware, said code being executed by the computer processor to implement: said monitoring, said analyzing, said verifying, said determining, said applying, and said transmitting,” ([0028]-[0031]). 
	As per claim 13, Kadowaki teaches “a computer program product comprising a computer readable hardware storage device storing a computer readable program code, said computer readable program code comprising an algorithm that when 
“monitoring, by said processor, in response to receiving permission from a user, an Internet search associated with locating preferred user attributes associated with a specified geographical location,” ([0028]-[0031]);
“analyzing, by said processor, results of said Internet search,” ([0028]-[0031]);
“verifying, by said processor, based on results of said analyzing, said preferred user attributes for accuracy,” ([0028]-[0031]);
“determining, by said processor, based on results of said verifying, discrepancies between said preferred user attributes and attributes associated with said specified geographical location,” ([0028]-[0031]);
“applying, by said processor, based on results of said determining, a confidence factor to said preferred user attributes with respect to a level of said accuracy,” ([0028]-[0031]); and
“transmitting, by said processor, a notification indicating a confidence rating applied to said preferred user attributes with respect to said level of said accuracy,” ([0028]-[0031]).
	As per claim 14, Kadowaki further shows “wherein said preferred user attributes comprise attributes selected from the group consisting of requirements of specified 
	As per claim 15, Kadowaki further shows “wherein said preferred user attributes are associated with a structure located at said specified geographical location,’ ([0032]). 
	As per claim 16, Kadowaki further shows “wherein said verifying said preferred user attributes for accuracy comprises”:
“retrieving and analyzing feedback from an individual comprising an association with said specified geographical location,” ([0050).
	As per claim 17, Kadowaki further shows “wherein said feedback is retrieved from social media sources of said individual,’ ([0050]).
	As per claim 18, Kadowaki further shows “wherein said feedback comprises information selected from the group consisting of comments of said individual with respect to said geographical location and photographs associated with said geographical location,” ([0050]).
	As per claim 19, Kadowaki further shows “wherein said verifying said preferred user attributes for accuracy comprises”:
“retrieving and analyzing feedback from a plurality of video retrieval devices located at said geographical location,” ([0050]). 

“monitoring, by said processor, in response to receiving permission from a user, an Internet search associated with locating preferred user attributes associated with a specified geographical location,” ([0028]-[0031]);
“analyzing, by said processor, results of said Internet search,” ([0028]-[0031]);
“verifying, by said processor, based on results of said analyzing, said preferred user attributes for accuracy,” ([0028]-[0031]);
“determining, by said processor, based on results of said verifying, discrepancies between said preferred user attributes and attributes associated with said specified geographical location,” ([0028]-[0031]);
“applying, by said processor, based on results of said determining, a confidence factor to said preferred user attributes with respect to a level of said accuracy,” ([0028]-[0031]); and
“transmitting, by said processor, a notification indicating a confidence rating applied to said preferred user attributes with respect to said level of said accuracy,” ([0028]-[0031]). 

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

                                                        




                                                         













Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sept. 08, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153